Case: 14-50357      Document: 00512943814         Page: 1    Date Filed: 02/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 14-50357
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                         February 23, 2015
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

JUAN MARCUS HOWARD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:01-CR-22


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Juan Marcus Howard has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Howard has filed a response.           We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Howard’s response.
The record is not sufficiently developed to allow us to make a fair evaluation of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50357    Document: 00512943814      Page: 2   Date Filed: 02/23/2015


                                  No. 14-50357

the claim of ineffective assistance of counsel; we therefore decline to consider
the claim without prejudice to collateral review. See United States v. Isgar,
739 F.3d 829, 841 (5th Cir.), cert. denied, 135 S. Ct. 123 (2014).
      In his response, Howard seeks credit for the time that he was held in jail
between January 23, 2014, the date the federal judge put a “hold” on him, and
his sentencing on April 9, 2014. Title 18, U.S.C. § 3585(b) provides that “[a]
defendant shall be given credit toward the service of a term of imprisonment
for any time he has spent in official detention prior to the date the sentence
commences . . . that has not been credited against another sentence.” The
Attorney General, through the Bureau of Prisons, makes the sentence
calculation and “determines what credit, if any, will be awarded to the prisoner
for time spent in custody prior to the commencement of their federal
sentences.” Leal v. Tombone, 341 F.3d 427, 428 (5th Cir. 2003). The Attorney
General’s decision regarding the calculation of Howard’s sentence is
reviewable via a 28 U.S.C. § 2241 petition. See United States v. Gabor, 905
F.2d 76, 77-78 (5th Cir. 1990).
      Howard also requests that his sentence be changed to 12 months and one
day to make him eligible to earn good-time credits to shorten his sentence.
Howard did not request the district court to increase his sentence by one day
at sentencing, and he has not provided any authority for this court directing
the district court to change his sentence in this way.
      We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2